  Case 5:20-cv-01394-XR Document 1 Filed 12/07/20 Page 1 of 5




        IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF TEXAS
                SAN ANTONIO DIVISION
Craig Vestal             §
                         §
                         § Civil Action No.:
                         §
                                         5:20-cv-1394
                         §
v                        §
                         §
                         §
                         §
McCarthy, Burgess , &    §
Wolff, Inc.              §
                         §

                Plaintiff’s Original Complaint

            _____________________________________


Introduction

  1. The Fair Debt Collection Practices Ac t was enacted to
     stop debt collectors from harassing, abusing, and making
     misrepresentations to and about consumers. Congress
     found that these practices led to the job loss, the number
     of personal bankruptcies, invasions of privacy, and
     marital disharmony.

  2. Plaintiff brings this action for Defendant ’s false and
     misleading repre sentations in violation of the FDCPA and
     seeks his actual damages, statutory damages, attorney ’s
     fees, and costs.
  Case 5:20-cv-01394-XR Document 1 Filed 12/07/20 Page 2 of 5




Jurisdiction & Venue

  3. Jurisdiction of this Court arises under 15 U.S.C. §
     1692k(d) and 28 U.S.C. § 1331.

  4. Venue is proper in this district a nd division pursuant to
     28 U.S.C. § 1391(b) as a substantial part of the events or
     omissions giving rise to Plaintiff’s claims occurred here.


Parties

  5. Plaintiff, Craig Vestal, is a natural person who resides in
     and has resided in Garden Ridge, Comal County, Texas at
     all times relevant to this action.

  6. Defendant, McCarthy, Burgess , & Wolff, Inc., is an Ohio
     corporation whose primary business address is 26000
     Cannon Road, Cleveland, Ohio 44146. MB&W may be
     served with process via its registered agent, Stephen G.
     Wolff, at 7275 Canyon Point Circle, Brecksville O hio
     44140.

  7. MB&W regularly collects, and attempts to collect,
     defaulted debts which were incurred, or alleged to have
     been incurred, for personal, family, or household
     purposes on behalf of others using the U.S. Mail,
     telephone, and internet.

  8. The principal purpose of MB&W is the collection of such
     debts.
  Case 5:20-cv-01394-XR Document 1 Filed 12/07/20 Page 3 of 5




  9. MB&W is a third -party debt collector as that term is
        defined by the FDC PA.

  10. As a third-party debt collector, Texas law requires
        MB&W to maintain a bond on file with the Texas
        Secretary of State.

  11. According to the Texas Secretary of State, MB&W
        maintains third-party debt collector bond number
        016031236.


Facts

  12. The Debt is a defaulted debt that Vestal used for
        personal, family, and household purposes (the “Debt”).

  13. Vestal contracted for home improvements.

  14. After a dispute with the contractor, the contractor filed a
        lien on Vestal’s real property in the Comal County
        official public records.

  15. The contractor turned the Debt over to MB&W for
        collections.

  16. Vestal wanted to sell the property and called MB&W to
        settle the Debt.

  17. During the phone call, MB&W represented to Vestal that
        his payment would fully resolve all the claims regarding
        the Debt.
  Case 5:20-cv-01394-XR Document 1 Filed 12/07/20 Page 4 of 5




  18. James Siverhus, an MB&W employee, represented that
     the contractor approved the deal and that Vestal was
     “done with them” that he would be “released” and that
     the contractor “can not come after him. ”

  19. Relying on these representations on or about January 2,
     2020 Vestal made a one-time payment to resolve the debt.

  20. Months later Vestal attempted to sell the property but
     was unable to because the lien on the property had not
     been released.

  21. As of November 2020, the lien had not been released and
     Vestal could not sell or other wise transfer the property.


Cause of Action – Fair Debt Collection Practices Act

  22. McCarthy Burgess, & Wolff, Inc is a debt collector as
     defined by 15 U.S.C. § 1692a(6).

  23. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  24. Vestal is a consumer as defined by 15 U.S.C. §
     1692a(3).

  25. The representations are communications as defined by
     15 U.S.C. § 1692a( 2).

  26. MB&W violated the FDCPA in that it falsely represented
     that Vestal’s payment would release him from Debt in
     violation of 15 U.S.C. §§ 1692e and e(10).
   Case 5:20-cv-01394-XR Document 1 Filed 12/07/20 Page 5 of 5




Jury Demand

   27. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays that this Court enter judgment against Defendant

and in favor of Plaintif f for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15

      U.S.C. § 1692 k(a)(3).

Dated December 7, 2020            Respectfully Submitted,

                                  /s/William M. Clanton
                                  William M. Clanton
                                  Texas Bar No. 24049436

                                  Law Office of Bill Clanton, P.C.
                                  926 Chulie Dr.
                                  San Antonio, T exas 78216
                                  210 226 0800
                                  210 338 8660 fax
                                  bill@clantonlawoffice.com
